DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered. 

Response to Amendment
Amendment filed on 07/21/2022 has been entered. Claims 2 and 5 have been cancelled. Claims 21 and 22 are newly added. Claims 1, 3, 4, and 6-22 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the cathode", in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-9, 17, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2015/0092137).
Regarding claim 1, Kim (figs. 13-17 and 26) teaches a display substrate (display device 410), comprising:
a base substrate (substrate 420, [0081]); and
a plurality of pixels in a display area on the base substrate, at least one of the plurality of pixels comprising a first sub-pixel (pixel 430, [0081]), and a third sub-pixel (pixel 470, [0082]), the first sub-pixel comprising an OLED (organic light emitting device) component (OLED pixel 430, [0081]) that emits light of a first color (red light, [0083]), the third sub-pixel comprising a LED component (LED pixel 470, [0081]) that emits light of a third color (blue light, [0083]), and the first color and the third color being different colors;
wherein all sub-pixels including OLED components are disposed on a same side of the base substrate, and all sub-pixels including LED components are disposed on another side of the base substrate opposite the side on which the OLED components are disposed (fig. 14);
the first sub-pixel (430) includes a first driving circuit (TFT, [0085]), the third sub-pixel (470) includes a third driving circuit (TFT, [0089]), the first driving circuit drives the first sub-pixel , the third driving circuit drives the third sub-pixels, the third driving circuit and the third sub-pixel are disposed on a first side of the base substrate, the first driving circuit and the first sub-pixel are disposed in a second side of the base substrate, the first driving circuit and the third driving circuit are separated by the base 
substrate;
the LED components and the OLED components emit light from different light emitting materials, the LED components emits light from inorganic materials ([0089]), and the OLED components emits light from organic materials ([0085]);
the LED component that emits light of the third color from an inorganic material has a longer life span than an OLED component that emits light of the third color from an organic material ([0091]);
the OLED component that emits of the third color is absent in the at least one of the plurality of pixels; and
orthographic projection of the OLED component on the base substrate does not overlap orthographic projection of the LED component on the base substrate, and the OLED component
and the LED component emit light at a same direction.
Regarding claim 3, Kim teaches the display substrate of claim 1, wherein light of the third color is blue light (blue light, [0083]).
Regarding claim 4, Kim teaches the display substrate of claim 1, wherein the at least one of the plurality of pixels further comprises a second sub-pixel (pixel 430, [0081]), the second sub-pixel comprises an OLED component (OLED pixel 430, [0081]) that emits light of a second color (green light, [0083]), the light of the first color, the light of the second color, and the light of the third color are light of three primary colors; and
the light of the first color is red light, the light of the second color is green light, and the light of the third color is blue light.
Regarding claim 7, Kim teaches the display substrate of claim 4, wherein the OLED component that emits the light of the first color in the first sub-pixel and the OLED component that emits the light of the second color in the second sub-pixel are top-emitting OLED components (figs. 14 and 26).
Regarding claim 8, Kim teaches the display substrate of claim 7, wherein the third sub-pixel comprises a first area and a second area, the LED component is in the first area, and a third driving circuit that drives the LED component to emit light is in the second area, and the second area overlaps the area where the first sub-pixel and/or the second sub-pixel are located (figs. 14 and 26).
Regarding claim 9, Kim teaches the display substrate of claim 4, wherein the second sub-pixel (430) further comprises a second driving circuit (TFT, [0085]); and in the first sub-pixel (430), the first driving circuit is electrically coupled to an anode (anode electrode 432, [0085]) of the OLED component that emits the light of the first color; in the second sub-pixel (430), the second driving circuit is electrically coupled to an anode (anode electrode 432, [0085]) of the OLED component that emits the light of the second color.
Regarding claim 17, Kim teaches a display apparatus, comprising the display substrate (410, fig. 13) according to claim 1.
Regarding claim 18, Kim (figs. 13-17 and 26) teaches a method for preparing a display substrate (display device 410), comprising:
forming a first sub-pixel (pixel 430, [0081]) on a first surface of a base substrate (substrate 420, [0081]), wherein the first sub-pixel comprises an OLED (organic light emitting device) component (OLED pixel 430, [0081]) that emits light of a first color (red light, [0083]); and
forming a third sub-pixel (pixel 470, [0082]) on a second surface of the base substrate, wherein the second surface is opposite to the first surface, the third sub-pixel comprises an LED (light emitting device) component (LED pixel 470, [0081]) emitting light of a third color (blue light, [0083]), and the first color and the third color being are different colors;
wherein the LED components and the OLED components emit light from different light emitting materials, the LED components emits light from inorganic materials ([0089]), and the OLED components emits light from organic materials ([0091]);
the LED component that emits light of the third color from an inorganic material has a longer life span than an OLED component that emits light of the third color from an organic material ([0091]);
the OLED component that emits of the third color is absent; and
orthographic projection of the OLED component on the base substrate does not overlap orthographic projection of the LED component on the base substrate, and the OLED component and the LED component emit light at a same direction.
Regarding claim 21, Kim teaches the display substrate of claim 1, wherein the at least one of the plurality of pixels further comprises a second sub-pixel (pixel 430, [0081]), the second sub-pixel comprises a second driving circuit (TFT, [0085]) and an OLED component (OLED pixel 430, [0081]) that emits light of a second color (green light, [0083]), the second driving circuit and the second sub-pixel are disposed on the second side of the base substrate, the second driving circuit and the third driving circuit are separated by the base substrate.
Regarding claim 22, Kim teaches the display substrate of claim 21, wherein orthographic projection of the third driving circuit on the base substrate overlaps at least one of orthographic projection of the first driving circuit and orthographic projection of the second driving circuit on the base substrate (fig. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al (US Pub 2019/0081122).
Regarding claim 6, Kim teaches the base substrate (420), but does not teach wherein the base substrate includes a first sub-base substrate, a second sub-base substrate, and a bonding layer between the first sub-base substrate and the second sub-base substrate, the first sub-pixel is on the first sub-base substrate, and the third sub-pixel is on the second sub-base substrate.
Kim (‘122) teaches wherein the base substrate includes a first sub-base substrate (layer 200, [0040]), a second sub-base substrate (substrate 100, [0038]), and a bonding layer (layer 105, [0039]) between the first sub-base substrate and the second sub-base substrate, the first sub-pixel (PX1) is on the first sub-base substrate, and the third sub-pixel (PX4) is on the second sub-base substrate (fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base substrate 420 of Kim with laminated substrate layers 100 105 200 of Kim’122 in order to protect the supporting substrate 100 from being damaged in the process of forming an active layer as taught by Kim’122, [0039].
Regarding claim 10, Kim teaches a cathode (cathode electrode, [0085]), an electron injection layer (hole injection layer, [0086], and an electron transport layer (hole transport layer, [0086]), but does not teach wherein the cathode, the electron injection layer, and the electro transport layer are respectively a layer in the entire display area.
Kim (‘122) teaches a cathode (cathode 12 and 32, [0078]), an electron injection layer (14 and 34, “the first organic light-emitting layer 13 may generate light by recombining holes and electrons received from the first anode”, [0057]), and an electron transport layer (14 and 34, “the first organic light-emitting layer 13 may generate light by recombining holes and electrons received from the first anode”, [0057]), wherein the cathode, the electron injection layer, and the electro transport layer are respectively a layer in the entire display area ([0094] and fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cathode electrode of Kim with cathode 12 and 32 of Kim’122 such that “when an input signal is applied to the TFT, an amount of current flowing through the first output electrode may equal the amount of current flowing through the second output electrode.” as taught by Kim’122, [0007].
Regarding claim 13, Kim does not teach an encapsulation layer on a light exit side of the OLED component and in the display area.
Kim (‘122) teaches an encapsulation layer (encapsulation member 411, [0059]) on a light exit side of the OLED component and in the display area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim with encapsulation member 411 of Kim’122 in order to prevent infiltration of impurities into the display device as taught by Kim’122, [0059].
Regarding claim 14, Kim does not teach a black matrix on a side of the encapsulation layer opposite from the base substrate, wherein the black matrix is a non-light emitting area of the display area.
Kim (‘122) teaches a black matrix (light-shielding members 600, [0102] and fig. 7) on a side of the encapsulation layer (415) opposite from the base substrate, wherein the black matrix is a non-light emitting area of the display area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim with light-shielding members 600 of Kim’122 in order to “prevent light emitted from one pixel from infiltrating into other neighboring pixels and thus, may prevent color mixing” as taught by Kim’122, [0102].
Regarding claim 15, Kim does not teach an optical adjustment layer on a side of the encapsulation layer facing the OLED component.
Kim (‘122) teaches an optical adjustment layer (color conversion pattern 710, [0095] and fig. 7) on a side of the encapsulation layer (415) facing the OLED component; the optical adjustment layer being in the display area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim with color conversion pattern 710 of Kim’122 in order to convert the color of light emitted by the first OLED1’ as taught by Kim’122, [0096].
Regarding claim 19, Kim teaches the base substrate (420), but does not teach wherein the base substrate includes a first sub-base substrate, a second sub-base substrate, and a bonding layer between the first sub-base substrate and the second sub-base substrate, the first sub-pixel is on the first sub-base substrate, and the third sub-pixel is on the second sub-base substrate.
Kim (‘122) teaches wherein the base substrate includes a first sub-base substrate (layer 200, [0040]), a second sub-base substrate (substrate 100, [0038]), and a bonding layer (layer 105, [0039]) between the first sub-base substrate and the second sub-base substrate, the first sub-pixel (PX1) is on the first sub-base substrate, and the third sub-pixel (PX4) is on the second sub-base substrate (fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base substrate 420 of Kim with laminated substrate layers 100 105 200 of Kim’122 in order to protect the supporting substrate 100 from being damaged in the process of forming an active layer as taught by Kim’122, [0039].
Regarding claim 20, Kim does not teach a first sub-base substrate and a second sub-base substrate.
Kim (‘122) teaches wherein forming the first sub-pixel and the second sub-pixel on the first surface of the base substrate comprises forming the first sub-pixel (PX1) and the second sub-pixel (PX3) on the first sub-base substrate (200), and forming the third sub-pixel (PX4) on the second surface of the base substrate comprises forming the third sub-pixel on the second sub-base substrate (100, fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base substrate 420 of Kim with laminated substrate layers 100 105 200 of Kim’122 in order to protect the supporting substrate 100 from being damaged in the process of forming an active layer as taught by Kim’122, [0039].

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US Pub 2017/0294425).
Regarding claim 11, Kim does not teach a transparent insulating layer is disposed in an area corresponding to the third sub-pixel between the cathode and the base substrate.
Kim (‘425) teaches wherein a transparent insulating layer (interlayer insulating layer 215, transparent material, [0072] and fig. 2) is disposed in an area (area BA) corresponding to the third sub-pixel (LED 350, [0078]) between the cathode (opposite electrode 240) and the base substrate (base substrate 100, [0037]), and orthographic projection of the transparent insulating layer on the base substrate is located within orthographic projection of the third sub-pixel on the base substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim with transparent insulating layer 215 of Kim’425 so that the light can emit from the second display unit 300 through the window TW as taught by Kim’425, [0072].
Regarding claim 12, Kim does not teach wherein in an area corresponding to the third sub-pixel, a cathode of the first sub-pixel and a second sub-pixel is in direct contact with the base substrate.
Kim (‘425) teaches wherein in an area (window TW, [0060]) corresponding to the third sub-pixel (300), a cathode (opposite electrode 240) of the first sub-pixel (OLEDs 200, [0089]) and a second sub-pixel (OLEDs 200, [0089]) is in direct contact with the base substrate (substrate 100) (“In another example, some of the buffer layer 211, the gate insulating layer 213 and/or the interlayer insulating layer 215 may not be in the transparent window TW in order to increase light transparency at the transparent window TW”, as taught by Kim’425, [0060]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim with cathode 240 of the sub-pixels (200) is in direct contact with the base substrate 100 of Kim’425 in order to increase light transparency at the transparent window TW, [0060].
Regarding claim 16, Kim teaches the LED, but does not teach wherein the LED component is a micro LED component or mini LED component.
Kim (‘425) teaches wherein the LED component is a micro LED component or mini LED component (micro LED 350, [0081].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the LED of Kim with micro LED 300 of Kim’425 such that “the reliability of the flexible display apparatus 1 including light-emitting elements in the bending area BA may be improved.” as taught by Kim’425, [0091].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892